DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lamielle FR 2 620 832 herein referred to as Lamielle. An English Machine translation is provided for the foreign patent publication.
Regarding claim 1, Lamielle discloses nosepiece for eyeglass frames (see at least line 13, nosepads on the frames of pairs of spectacles), which comprises: - a plate (4) (line 18, plate 2) provided with a front face (4A), intended to abut against the nose of a user, and with a rear face (4B) (see at least Fig 1D); - an appendage (5) (tenon 1) , which is projectingly extended from the rear face (4B) of said plate (4) (plate 2) along a longitudinal axis (Y) (see at least Fig 1A) and is provided with a first through hole (13) (hole 12) which is extended along a transverse axis (K) (Fig 1A, axis through rod 4 and hole 12 are perpendicular) substantially orthogonal to said longitudinal axis (Y) and is delimited by an internal wall (15) (see at least Fig 1A-1D, page 2, lines 8-30); - mechanical retention elements (7) adapted to fix said appendage (5) (tenon 1) to the frame (20) of eyeglasses (10) (line 13, spectacles); where said mechanical retention elements (7) comprise at least: - one cup (8) (cap 3) intended to be fixed to (Fig 1D), provided with at least two opposite lateral walls (9) (Fig 1D, cap 3 surrounds rod 4) , which are joined together by at least one connector wall (11) and include two second through holes (14) (holes 31, 32); said appendage (5) (tenon 1) being at least partially housed between said lateral walls (9) with said first through hole (13) (hole 12) aligned with said second through holes (14) (holes 31, 32) along said transverse axis (K) (see at least Fig 1A-1D, page 2, lines 8-30); - a screw (16) (screw 33) screwingly engaged in at least one of the second through holes (14) (holes 31, 32) of said cup (8) (cap 3) and having a stem (17) placed to traverse said first through hole (13) (hole 12) of said appendage (5) (tenon 1) along said transverse axis (K) (see at least Fig 1A-1D, page 2, lines 8-30).
The embodiment demonstrated within Fig 1A-1D of Lamielle does not explicitly disclose wherein said screw (16) is provided with an annular groove (18) made on said stem (17) and delimited by a bottom wall (23); wherein said appendage (5) comprises at least one retention tooth (19) projecting from the internal wall (15) of said first through hole (13), and at least partially housed within said annular groove (18) in order to retain said screw (16).
However, the embodiment demonstrated within Fig 5A-5D of Lamielle teaches wherein said screw (16) is provided with an annular groove (18) (groove 41) made on said stem (17) and delimited by a bottom wall (23) (see at least Fig 5A-5D, page 4, lines 11-21, a retention tooth projecting from the internal wall the through hole of an appendage of a nose pad is housed in an annular groove of a securing pin); wherein said appendage (5) comprises at least one retention tooth (19) projecting from the internal wall (15) of said first through hole (13) (see at least Fig 5A-5D, page 4, lines 11-21, a retention tooth projecting from the internal wall), and at least partially housed within said annular groove (18) in order to retain said screw (16) (see at least Fig 5A-5D, page 4, lines 11-21, hole 12 of the tenon 1 has in its middle a portion of narrowed diameter 19 corresponding to that of the groove 41 of the insert holder rod 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the grooves and retention tooth of the embodiment demonstrated within Fig 5A-5D with the nose pad of the embodiment demonstrated within Fig 1A since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  The benefit of using a rod that has not been welded but elastically nested in place reduces the final cost of the assembly of a nose pad device. 
	Regarding claim 3, the embodiment demonstrated within 5A of Lamielle further teaches wherein said retention tooth (19) is made of plastic material (line 110-111) and is deformed against the bottom wall (23) of said annular groove (18) (see at least Fig 5A-5D, page 4, lines 11-21, hole 12 of the tenon 1 has in its middle a portion of narrowed diameter 19 corresponding to that of the groove 41) in order to retain said screw (16).
	Regarding claim 4, the embodiment demonstrated within 5A of Lamielle further teaches wherein said appendage (5) comprises at least two retention teeth (19) (see at least Fig 5D, grooves underneath clearance 18) arranged diametrically opposed on the internal wall (15) of said first through hole (13) (see at least Fig 5D, step formation of grooves surrounding tenon 1 and the narrowed diameter 19).
(see at least Fig 5D, rod 4 has grooves that are surrounded and in contact with tenon 1).
	Regarding claim 10, the embodiment demonstrated within 5A of Lamielle further teaches wherein the bottom wall (23) of said annular groove (18) defines a surface of contact with said at least one retention tooth (19) of substantially spherical segment shape (see at least Fig 5a, rod 4 has a top spherical surface; see at least Fig 5D, rod 4 has grooves that are surrounded and in contact with tenon 1).

Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
	Specifically, with respect to dependent claim 2, the prior art of Lamielle taken either singly or in combination with any other prior art fails to suggest such a nosepiece for eyeglass frames including the specific arrangement:” herein said annular groove (18) of said screw (16) is provided with a first width (Wi) parallel to said transverse axis (K) 
	Specifically, with respect to dependent claim 5, the prior art of Lamielle taken either singly or in combination with any other prior art fails to suggest such a nosepiece for eyeglass frames including the specific arrangement:” wherein said appendage (5) is provided with two faces (6) that are substantially parallel and provided with two corresponding openings (6'); said first through hole (13) extended between said two openings (6') of said faces (6) and being tapered starting from said faces (6) towards the interior up to a substantially median narrowing (22)”. Claims 6-8 are allowable due to pendency on dependent claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kroman (US 2002/0126254), Lin (US 6,793,337), and MacIntosh, Jr. et al. (US 5,872,612) are similar nose pad assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872